Citation Nr: 0711235	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  97-32 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for bronchial asthma 
with history of bronchitis.

2.  Entitlement to service connection for bronchial asthma 
with history of bronchitis secondary to herbicide exposure.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971. He had service in Viet Nam, and his awards include the 
Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. The veteran testified before the 
undersigned in June 2002 and March 2006.

In March 2003 the Board issued a decision denying the benefit 
sought on appeal. The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Court, in an August 2003 order vacated and remanded 
the March 2003 Board decision. Thereafter, the Board remanded 
the case in May 2004 and February 2006.

In May 2006 the Board issued a decision denying the benefit 
sought on appeal. The veteran appealed the May 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), noting that he had requested but had not 
received a copy of the transcript of the March 2006 hearing.  
As a result, in a September 2006 order the Court vacated and 
remanded the May 2006 Board decision so that a transcript may 
be issued.  In February 2007, the Board mailed a copy of the 
transcript to the representative.

By letter dated in November 2006, the representative 
submitted a medical study published in the American Journal 
of Industrial Medicine which addressed the health status of 
Army Chemical Corps veterans who sprayed defoliant in 
Vietnam.  Based on this article and the appellant's Vietnam 
service the representative raised the issue of entitlement to 
service connection for respiratory problems due to herbicide 
exposure in Vietnam.  This theory of causation had not 
previously been presented to VA.  As such the claim of 
entitlement to service connection for bronchial asthma as a 
result of exposure to Agent Orange is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. for consideration by the RO. VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1. The veteran performed duties for a single day in service 
involving the burning of human feces with gasoline; he was 
not involved in combat prior to or while performing that 
assigned duty.

2. The veteran engaged in combat with the enemy several days 
following the burn duties.

3. The veteran's bronchial asthma did not originate in 
service or until many years after his discharge, and it is 
not otherwise related to his period of service or any event 
therein.


CONCLUSION OF LAW

The veteran does not have bronchial asthma that is the result 
of disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notices provided in November 2002 and 
May 2004 fulfill the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disorder at issue. The claim was readjudicated 
in an October 2005 supplemental statement of the case. The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disorder at issue is harmless because the preponderance 
of the evidence is against the appellant's claim for service 
connection. Any questions as to the appropriate initial 
disability rating or effective date to be assigned are moot. 
The Board points out that the undersigned advised the veteran 
of the information and evidence necessary to substantiate 
those elements at the March 2006 hearing.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development. The veteran contends 
that his service medical records might be incomplete, because 
they do not contain a record of his visit in June 1970 to a 
dispensary in service. He argues that the absence from the 
service medical records of a June 1970 letter to him from his 
Division's Inspector General, which he has since provided to 
VA, suggests that medical records may be missing. He also has 
submitted an article indicating that the dispensary he 
purportedly visited was attacked in November 1970, killing or 
wounding all present medical personnel. The Board finds, 
however, that the absence of the June 1970 correspondence 
from the service medical records is unsurprising, given that 
the letter addresses a policy matter. That fact does not 
suggest that any medical records are missing from the 
veteran's file. In addition, while the dispensary visited by 
the veteran was attacked (without any description of the 
resulting damage to the facility itself), the appellant was 
evacuated from Vietnam four months before the attack. 
Moreover, he has been equivocal as to whether he actually was 
treated at the dispensary; he last testified that he left the 
dispensary before being treated, raising the question whether 
any treatment record was ever created. The Board has reviewed 
the service medical records, which contain entries for each 
year he served, and has found nothing to suggest that any 
service medical records remain outstanding.

In addition, the record reflects that he was examined in 
connection with his claim in February 1996, and that a VA 
medical opinion addressing the etiology of the disorder at 
issue was provided in September 1996. In an October 2003 
statement, the veteran's representative argued that a new VA 
examination was warranted given the development of evidence 
accomplished since that examination. As will be discussed 
below, however, none of the subsequently received evidence 
corroborates the claim that the veteran experienced relevant 
respiratory symptoms in service. Indeed, there is no 
competent evidence of disability for more than a decade after 
service. Presumably the representative is referring to a 
November 2002 statement by Dr. J. Barasch, an August 2005 
statement by T.C., and a news article concerning an attack on 
a dispensary in November 1970. Dr. Barasch and Mr. T.C. 
merely provided their opinions based on information supplied 
to them by the veteran. The news article discusses an attack 
on a dispensary four months after the veteran left Vietnam. 
The above evidence is not probative of whether the veteran 
actually experienced bronchial asthma or symptoms thereof 
contemporaneous with the burn detail. The Board consequently 
concludes that a further VA examination is not warranted. Of 
course, the above evidence will be weighed in determining 
whether service connection is warranted.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the agency of original 
jurisdiction (AOJ) on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the effective date of the VCAA.

In this case, the veteran did not receive VCAA notice prior 
to the January 1997 rating decision from which this appeal 
originates. The Board points out, however, that various 
procedural documents explained the basis for the denial of 
his claim during the course of the appeal. More importantly, 
the November 2002 VCAA letter in particular specifically 
explained that to substantiate the claim, there needed to be 
medical or competent evidence showing that it was at least as 
likely as not that the veteran's single day burn duty detail 
caused his current bronchial asthma. The correspondence also 
addressed a medical opinion favorable to his claim (that of 
Dr. Seligman), explaining what additional information and 
evidence was necessary to make the opinion probative and 
relevant to the veteran's particular situation. The veteran 
responded in November 2002, and his claim was readjudicated 
in a July 2005 supplemental statement of the case. 
Consequently, the veteran was informed that the weight of the 
evidence was against his claim, and that absent additional 
evidence sufficient to sustain the claim, the RO would deny 
his claim. He was informed of the legal standards to achieve 
service connection for his claimed disorder. Finally, the 
appellant has indicated that no outstanding medical records 
are available.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the January 1997 adjudication did not affect the essential 
fairness of the adjudication. The prior adjudication was not 
prejudicial. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice. 
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

Hence, VA has fulfilled its duties under the VCAA. To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.

Background

Service medical records are silent for any complaints, 
finding or diagnosis of bronchial asthma. They show that the 
veteran was treated in 1969 (prior to serving in Vietnam) for 
a chest cold and a productive cough. In June 1970, he injured 
his knee jumping from a helicopter. He was hospitalized in 
Japan to treat the injury, and within days was evacuated 
permanently to the United States for further hospitalization 
in connection with the injury, arriving early in July 1970. 
While hospitalized in July 1970, he was treated for a chest 
cold with a non-productive cough. While hospitalized in 
January 1971 he was able to cough and breathe deeply without 
problems. Chest X-ray studies in service were negative for 
any identified abnormalities. At his April 1971 Medical Board 
evaluation, the veteran did not report any respiratory 
complaints, and no lung finding or diagnosis was entered.

On file is a June 1970 letter from the United States Army 
Americal Division's Inspector General responding to a June 
1970 letter sent by the veteran (8 days before his knee 
injury) regarding assigned feces burning duties. The 
veteran's original letter to the Inspector General is not of 
record. The content of the Inspector General's letter 
suggests that the veteran had complained about having to 
perform the referenced duties, but the Inspector General did 
not mention any adverse medical consequences from the duties. 
The letter does suggest that the veteran presented arguments 
in his letter concerning pride in oneself and pride in the 
uniform, and the letter advised the veteran that the 
assurance of a sanitary environment was a command 
responsibility and must be maintained.

The report of a February 1972 VA examination is negative for 
any complaints or findings of respiratory problems. Chest X- 
ray studies were negative for any identified abnormalities.

VA and private treatment records for the period from May 1972 
to December 1997 are entirely negative for any reference to 
respiratory problems until 1987, when the veteran was treated 
for bronchitis. The records show that he was thereafter 
treated for bronchitis on several occasions, and for asthma 
beginning in 1993. The records also show treatment for other 
respiratory disorders since 1993, including pneumonia.

In several statements on file, the veteran contends that he 
developed bronchial asthma with a history of bronchitis from 
a one-day exposure in service to smoke and fumes while 
performing burn duties. He contends that symptoms including 
severe breathing and coughing precipitated his letter to the 
Inspector General, and that he complained to his commanding 
officer of the coughing, but was refused treatment; he later 
indicates that he did in fact go to the dispensary. He 
indicates that he was first diagnosed with his respiratory 
condition in 1972, with problems experienced since that time.

In an August 1995 statement. Dr. M. Seligman noted that the 
veteran had performed burn duties. Dr. Seligman opined that 
such an activity would be injurious to human lungs, and that 
this type of damage triggered asthma in genetically prone 
individuals. Dr. Seligman did not specifically note that the 
veteran performed burn duties on only a single occasion.

The veteran was examined by a VA pulmonary specialist in 
February 1996, who reviewed the claims folders and the 
medical history. The veteran reported that he was exposed to 
fumes from burn duty for one day in service, and since that 
time had noticed recurrent bronchitis requiring antibiotics 
at least three times each year. The veteran denied tobacco 
use. The examiner diagnosed bronchial asthma, and history of 
chronic bronchitis. In a September 1996 addendum, he opined 
that if the veteran did not develop pulmonary symptoms as an 
immediate response to burning gasoline and feces in service, 
then his current pulmonary problems were unrelated to that 
incident. The VA pulmonary specialist noted that the June 
1970 letter did not indicate that the veteran complained 
about respiratory symptoms related to burn duties. The 
specialist further noted that a VA examiner in February 1972 
recorded no pulmonary findings or complaints.

At his June 2002 hearing before the undersigned, the veteran 
testified that he was astounded that the Army assigned him 
the menial task of burn duty. He stated that he experienced 
symptoms including coughing while performing his only day of 
burn duty. The veteran testified that he reported his 
symptoms to superiors, but that he was ignored. The veteran 
testified that he received medicine in service for 
bronchitis, but any records documenting treatment were 
destroyed in an attack on the Chu Lai dispensary. He 
explained that he wrote the June 1970 letter of complaint in 
part because of his strong dislike of burn duty.

The veteran explained that the burn duty occurred before he 
went to his unit, and that it was after he joined the unit 
that he served in combat. He testified that he experienced 
asthma and bronchitis immediately after service, but that the 
private medical records documenting this treatment were no 
longer available. He indicated that he experienced bouts of 
bronchitis at least twice each year after service. He also 
testified that he did inform the February 1972 VA examiner 
about his respiratory problems, to no avail. The veteran 
explained that Dr. Seligman did not perform any testing to 
determine if the appellant was in fact genetically prone to 
the development of bronchial asthma. He also testified that 
he was unaware of any family history of the disorder. The 
veteran lastly testified that he had no medical training.

In November 2002, the veteran submitted a statement by Dr. J. 
Barasch.  He noted the veteran's self reported history of 
congestion and coughing after performing burn duties. Dr. 
Barasch did not reference the length of time the veteran 
performed burn duty. The physician concluded that, "[s]ince 
the symptoms are temporally related to his exposure to 
burning human waste, it is certainly possible that this has 
played a role in the development of bronchial inflammation 
and the subsequent development of reactive airways disease. 
Presumably, this may have developed in part from the 
inhalation of burning hydrocarbons."

In November 2002 the veteran also submitted a copy of a 
December 1970 newspaper article which discusses a November 
1970 missile strike at a Chu Lai dispensary which resulted in 
the killing or wounding of dispensary medical personnel.

In an August 2005 statement, T.C., a veteran who served in 
the Korean War, indicated that he had spoken with the veteran 
about the service experiences at issue. Mr. T.C. indicated 
that he had reviewed the veteran's records, including Dr. 
Barasch's statement (which he interpreted as concluding that 
the veteran's disorder was "caused by active participation in 
the military, during the Vietnam War"). Mr. T.C. also 
indicated that his interpretation of the information provided 
in the news article was that the dispensary was completely 
destroyed. Mr. T.C. concluded that, in his lay opinion, the 
veteran's exposure to burning feces caused the development of 
asthma and bronchitis. He also concluded that the veteran's 
asthma and bronchitis were caused by the release of ground 
dust from passing vehicles.

At his March 2006 hearing, the veteran clarified that while 
he did go to the dispensary in connection with respiratory 
symptoms following his burn detail, he left before being 
seen, and shortly thereafter left for the field to serve with 
his unit. He indicated that he was not treated for any 
symptoms while in the field, although he still was coughing. 
He did not recall seeking treatment for bronchial asthma 
after he was taken from the field. He testified that he was 
first treated for his symptoms around two years after 
discharge.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Given the veteran's receipt of the Combat Infantryman's 
Badge, the Board finds that he did serve in combat while in 
Vietnam. In the case of a veteran who was engaged in combat 
with enemy forces during a period of war, VA shall accept as 
sufficient proof of service connection such satisfactory lay 
or other evidence of service incurrence if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
Service connection of such a disease or injury may be 
rebutted by clear and convincing evidence to the contrary. 
Id.

The effect of 38 U.S.C.A. § 1154 is that service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records. However, the law does not create a 
presumption of service connection, and service connection 
remains a question which must be decided based on all the 
evidence in the individual case. Libertine v. Brown, 9 Vet. 
App. 521 (1996); Smith v. Derwinski, 2 Vet. App. 137 (1992).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b). Initially, VA must 
determine whether the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease." If a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
service, then the veteran has produced "satisfactory 
evidence" to satisfy the first step under the statute. This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the Court 
found that, in determining whether documents submitted by a 
veteran constitute "satisfactory" evidence under 38 U.S.C.A. 
§ 1154(b), VA may properly consider "internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence. Collette, 82 F.3d at 392- 
93. If these two inquiries are met, VA "shall accept" the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists. At this 
point, a factual presumption arises that the alleged injury 
or disease is service-connected. Id.

It is in the third step under Collette that VA is to weigh 
evidence contrary to that which established the presumption 
of service connection. If VA meets its burden of presenting 
clear and convincing evidence to the contrary, the 
presumption of service connection is then rebutted.

Service medical records are silent for any complaints, 
finding or diagnosis of bronchial asthma or bronchitis. While 
the veteran was treated for a chest cold while hospitalized 
in July 1970, the treating clinicians did not suggest it was 
anything other than a chest cold, and the clinical notes do 
not mention any burn duty in connection with his symptoms. 
The veteran nevertheless contends that he developed an 
asthmatic reaction during or immediately following his single 
day of burn duty. The veteran has testified that he has no 
medical training, and the Board finds no evidence to the 
contrary, and no evidence that he has any training in 
pulmonology. Hence, as a layperson, his statements and 
testimony as to medical diagnosis do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(l).

The veteran contends that the June 1970 letter from the 
United States Army Americal Division's Inspector General is 
evidence that he was experiencing respiratory symptoms 
associated with the burn duty severe enough to prompt him to 
complain. Unfortunately, his original letter to the Inspector 
General is not of record, and there is no suggestion in the 
Inspector General's response that the veteran had suffered 
adverse medical consequences from these duties. To the 
contrary, the correspondence, in referring to arguments 
concerning pride in oneself and the uniform, suggests that 
the veteran's letter was concerned with his disgust over 
having to perform the duty; the veteran confirmed to VA that 
his complaint was based at least in part on his 
dissatisfaction with the duty.

Consequently, while the Inspector General's letter confirms 
that the veteran was assigned to burn duties, it is not 
competent evidence showing that he suffered any adverse 
chronic medical consequences from the performance of that 
duty while on active duty.

The veteran also relies on the December 1970 newspaper 
article to argue that pertinent treatment records from the 
attacked dispensary were lost in the bombing. The Board 
points out that, the interpretation of Mr. T.C. to the 
contrary notwithstanding, the article does not state or even 
suggest that the dispensary itself was completely destroyed, 
or that records maintained by that dispensary were destroyed. 
In any event, even if records held by the dispensary were 
destroyed in the attack, this does not constitute affirmative 
evidence either that the veteran was treated for a 
respiratory condition following his single day of duty 
burning human waste, that a record of such treatment was 
made, or even that any treatment was for a bronchial 
reaction.

The Board also points out that the veteran himself has 
provided inconsistent accounts of whether he was actually 
treated at the dispensary. In statements prior to June 2002, 
he indicated that he complained to his superiors about his 
symptoms, but that they took no action. At his June 2002 
hearing, he testified that he in fact did receive medication 
for bronchial asthma following the burn duty. At his March 
2006 hearing, he testified instead that he visited the 
dispensary, but left before being treated, and never received 
treatment while in service.

The veteran alternatively argues that his account of an 
asthmatic reaction in service nevertheless must be accepted 
on the basis of his status as a combat veteran. As already 
indicated, the evidence shows he did serve in combat. 
Pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
the adverse effect of the absence of service clinical records 
of disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service and to this end all doubt 
will be resolved in the veteran's favor.

The Board finds in this case that the burning of feces with 
gasoline was not a duty incident to combat. The veteran was 
not engaged in combat while he was performing this duty, and 
the Board cannot conceive how the orderly disposal of human 
feces could be construed as combat. More importantly, the 
veteran himself testified that he joined the unit with which 
he participated in combat days after the burning duty. While 
he suggests that all of Vietnam was a combat zone, and that 
his mere presence there constitutes combat service, VA's 
Office of General Counsel has noted that 38 U.S.C.A. § 
1154(b) requires that a veteran have actually participated in 
combat with the enemy, and does not apply to veterans who 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy. See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000). Again, the Board 
acknowledges the fact that the appellant did, at times, serve 
in combat. At the time he was assigned this detail, however, 
the Board finds that he was not in combat.

In addition, while he has presented evidence concerning the 
bombing of his unit's dispensary in November 1970, suggesting 
that the attack destroyed documentation of his treatment or 
that he visited the dispensary, this would be combat 
resulting in destruction of evidence of treatment, and not 
evidence that the appellant was in combat at the time of the 
treatment.

The Board consequently finds that even the first prong of the 
Collette analysis has not been satisfied, and that the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
are not applicable to the veteran's claim with respect to any 
symptoms he claimed to have experienced while burning feces 
prior to joining his combat unit.

In short, there is no competent evidence that the veteran 
experienced an asthmatic reaction, or any other respiratory 
symptoms, coincident with his burn duties. The veteran has 
provided inconsistent accounts of whether he was treated in 
service for any respiratory complaints in connection with the 
burn duty. Moreover, there is no postservice medical evidence 
of bronchitis until 1987, and no evidence of bronchial asthma 
until 1993. While he contends that he received yearly 
antibiotic treatment for the claimed disorder since 1972, and 
that the February 1972 VA examiner was aware of his 
respiratory complaints, the post-service evidence is silent 
for any reference to bronchitis, bronchial asthma, or any 
other respiratory disorder until more than 10 years after 
service. Given the absence of any pertinent respiratory 
symptoms in service or for years after service, the Board 
finds the veteran's statements and testimony as to 
experiencing a respiratory reaction to his burn duty in 
service to lack credibility.

The examiner who conducted the February 1996 examination 
noted the absence of pulmonary findings or complaints in 
service or at the February 1972 examination, and concluded 
that if the veteran did not develop pulmonary symptoms as an 
immediate response to burning gasoline and feces in service, 
then the current pulmonary problems were unrelated to that 
incident. As discussed above, there is no competent evidence 
that the veteran developed any pulmonary symptoms in 
immediate, or even delayed, response to burn duty.

With respect to Dr. Seligman's statement, while he indicated 
that the type of injury caused by burning human feces 
triggers asthma in genetically prone individuals, he did not 
indicate or suggest that the veteran was such a genetically 
prone individual. The veteran testified that Dr. Seligman did 
not perform any tests to determine if the appellant was 
genetically prone to develop asthma from such an injury, and 
the veteran also testified that he was not aware of any 
family history of the disorder. In short, there is no 
competent evidence that the veteran is in fact the type of 
genetically prone individual mentioned by Dr. Seligman.

In addition, and as already discussed, the service medical 
records are silent for any reference to bronchial asthma or 
associated symptoms, as are the post-service medical records 
until 1993. The only evidence suggesting a causal link 
between asthma and this reported in-service incident are the 
veteran's lay assertions and testimony linking purported in- 
service coughing episodes at the time he performed burn 
duties and bronchial attacks since the incident. As indicated 
previously, the Board has found the veteran's account of his 
respiratory symptoms in service to lack credibility due to 
their inconsistency.

As to Dr. Barasch's opinion, he concluded, based on the 
veteran's account to him of developing congestion and a cough 
after performing burn duties, that in light of the temporal 
relationship of those symptoms and the burn duty, it was 
possible that the duties played a role in the development of 
bronchial inflammation and reactive airways disease, and that 
the disorders may have developed in part from the inhalation 
of burning hydrocarbons. As already discussed, however, the 
Board has found the veteran's account of symptoms in service 
to lack credibility. There is no indication that Dr. Barasch 
reviewed the claims files, or that he was aware that the 
veteran did not perform burn duty for more than one day. 
Moreover, Dr. Barasch's use of the word "possible" renders 
his opinion speculative in nature. See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus). See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (a doctor's statement framed in terms such 
as "could have been" is not probative); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence. See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997). It is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or 
bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In the context of the evidence of record, the Board places 
greater weight on the September 1996 addendum opinion of the 
VA physician who considered the veteran's complete medical 
history, than it does on the opinions of Drs. Seligman or 
Barasch. There is no indication that Drs. Seligman or Barasch 
reviewed the veteran's entire medical record, including the 
records showing the absence of any pertinent complaints 
contemporaneous with the burn duty or until a decade after 
service. Moreover, Dr. Seligman did not actually conclude 
that the veteran was the type of individual genetically prone 
to develop bronchial asthma from the burning of human feces, 
and there is otherwise no evidence to suggest that the 
appellant is such an individual. Dr. Barasch, as previously 
discussed, based his opinion on history that is 
uncorroborated by the record, and additionally indicated only 
that it was possible that the veteran's current disorder was 
related to the burn duty in service.

In contrast, the physician who prepared the September 1996 
addendum reviewed the claims files, and explained what 
findings in service would have suggested that the burn duties 
had led to the current pulmonary condition. He went on to 
note the absence of any such findings in service or at least 
until 1972. The September 1996 opinion is supported not only 
by the service medical records, but by the postservice 
medical evidence on file as well, which is silent for any 
bronchitis or bronchial asthma for many years after service. 
The September 1996 VA opinion is better supported in its 
reasoning and by the particular circumstances of the 
veteran's medical history than the other opinions.

Although the veteran himself argues that his bronchial asthma 
is etiologically related to service, as a layperson, he is 
not competent to provide such an opinion. Espiritu. The same 
is true with respect to Mr. T.C.'s lay opinions.

In short, the evidence, when viewed as a whole, 
overwhelmingly indicates that the veteran did not experience 
a pulmonary reaction coincident with his single day of burn 
duty in service, and that his current bronchial asthma bears 
no etiological relationship to service.

In sum, the preponderance of the evidence is against 
entitlement to service connection for bronchial asthma with 
history of bronchitis. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The claim is denied.


ORDER

Entitlement to service connection for bronchial asthma with 
history of bronchitis is denied.


REMAND

In November 2006, the veteran's attorney raised the issue of 
entitlement to service connection for bronchial asthma with 
history of bronchitis as secondary to exposure to Agent 
Orange in Viet Nam.  While the Board has previously denied 
the veteran's claim of entitlement to service connection for 
bronchial asthma with history of bronchitis due to exposure 
to burning feces during service, the theory of causation as a 
result of exposure to Agent Orange has not previously been 
addressed.  

The veteran served in the Republic of Vietnam during the 
Vietnam Era. Therefore, he is presumed to have been exposed 
to herbicides while serving in country. 38 U.S.C.A. § 1116 
(West 2002).   Asthma, however, is not a presumptive disease 
specifically listed at 38 C.F.R. § 3.309(e) (2006). Indeed, 
the Secretary of the Department of Veterans Affairs has 
specifically determined, based on analyses conducted by the 
National Academy of Science, which included a review of 
thousands of peer reviewed studies, that an association 
between respiratory disorders (other than certain respiratory 
cancers) and herbicides does not exist. 68 Fed.Reg. 27630, 
27639 (2003).

While the above factors will be considered by the Board in 
any decision, the theory of entitlement to service connection 
based on herbicide exposure has yet to be initially 
considered by the RO.  Further, the veteran was not 
previously advised that the Board would rely on the findings 
of the National Academy of Science.  Hence, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective notice under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish entitlement 
to service connection for bronchial 
asthma with history of bronchitis as 
secondary to exposure to Agent Orange and 
an effective date for the claim on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The corrective notice 
should, among other things, invite the 
appellant to submit any additional 
evidence or argument he has in his 
possession that may further his claim.

2. The RO should attempt to obtain any 
pertinent evidence identified by the 
veteran but which is not already of 
record. Attempts to obtain the records 
should be documented.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. 
Thereafter, the RO should prepare a 
rating decision and adjudicate the issue 
of entitlement to service connection for 
bronchial asthma with history of 
bronchitis as secondary to exposure to 
Agent Orange in Viet Nam. 

4.  If the benefit sought is denied the 
RO must issue a supplemental statement of 
the case, addressing the issue of 
entitlement to service connection for 
bronchial asthma with history of 
bronchitis as secondary to exposure to 
Agent Orange, and provide the appellant 
and his representative an opportunity to 
respond. The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

____________________________________________
DEREK R.BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


